April 21, 2015.
                             03-15-00027-CV
                         CAUSE NUMBER: 252911 - 01


IN THE MATTER OF                          §   IN THE DISTRICT COURT
THE MARRIAGE OF                           §
                                          §   146th JUDICIAL DISTRICT
CHERIE D. DE LEON                         §
AND                                       §
DAVID DE LEON                             §   BELL COUNTY, TEXAS


                       APPELLANT'S BRIEF


                    STATEMENT OF ISSUES FOR REVIEW


      On the 24th of September, 2013, the case of Cherie D. De Leon and

David De Leon was heard and the following issues are issues that need to be

reviewed and corrected for the record:


   A. The percentage of Military Retirement Pay;
   B. Ordering Respondent to make Cherie D. De Leon, ex-wife as his
Beneficiary;
   C. Funds from Materials Transportation Company (MTC) Employees

Stock Ownership Plan (ESOP);

   D. The Firearms that are/were registered under Respondent's name with a

List of the Firearms attached;

   E. Sworn Affidavits to other Firearms/weapons;


   F. A formula for Retirement Pay was adapted by the Department of

Defense and/or the Department of Finance and Accounting Service (DFAS) to

calculate the amount of percentage to do the following steps:
(1).          In Respondent's case, you would take 20 years of active Military

              Duty and you convert it into months which are 240 months.

(2).          You take that the number of years you were married while on

              active duty; in the Respondent's case, it was 4 and Vi years which

              are 54 months.


(3).          You divide the 240 months of active duty by the number of

              months married while on active duty - 240 divided by 54

(4).          You then take the disposable income and you multiply by the

              percentage - 917.82 x 4.44% equals to $40.75.

(5).          According to the formula that the Department of Finance and

              Accounting Service (DFAS), it shows that for Petitioner, Cheri

              D. De Leon, my ex-wife is entitled to $40.75. I do not know

              where Petitioner's attorney came up with the 11.25%.        I am

              attaching a copy ofthe formula DFAS uses and my pay stubs;


   G. Ordering Respondent to make Petitioner, my ex-wife by Beneficiary

       upon my death for my Retirement Pay; I cannot find any law that reads

       that I am supposed to do this and whether what Petitioner's attorney did

       is legal or not;
H. Disposition of funds from an account that I have never put money into

   or ever taken any out. These funds are put their for their employees that

   are 100% vested. It is the ESOP plan. She should be entitled to any of

   these funds since I never put any money into it and is considered a gift;

   and




I. The following pertain to Firearms that are not registered with the

   Alcohol, Tobacco and Firearms (A.T.F.) but they are also registered

   with the Federal Government at Fort Hood, Texas with the Military

   Police.   These weapons need to be recovered and returned to

   Respondent, David De Leon. A List ofthe weapons is attached.


                              Conclusion


   Respondent-Appellant, David De Leon respectfully asks this

   Honorable Court to review the brief and attachments and consider


   reversing those sections included in this brief.




                                           De Leon,
                                    2606 Nogales
                                    Corpus Christi, Texas 78416
                                    Telephone No.: mY)9V?-V?31
                        CERTIFICATE OF SERVICE




I, David De Leon, certify that a true copy of the Appellant's Brief was

mailed to Mr. Thomas J. Baker, Attorney at Law for Cherie D. De Leon at

208 East Central Avenue, Suite 106, Belton, Texas 76513, to Ms. Paula

King, Court Coordinator, 146th Judicial District Court at P.O. Box 324,

Belton, Texas 76513-0324 at       //9*3/D/?;/?1                      on this
thel^day of April, 2015.
                             CAUSE NUMBER: 252911 - 01


IN THE MATTER OF                               §   IN THE DISTRICT COURT
THE MARRIAGE OF                                §
                                               §   146™ JUDICIAL DISTRICT
CHERIE D. DE LEON                              §
AND                                            §
DAVOD DE LEON                                  §   BELL COUNTY, TEXAS

                 ORDER ON MOTION FOR CONTINUANCE



       On the     day of              , 201    , came on to be heard Movant's Motion for

Continuance, and the Court after hearing the argument of Counsel and evidence thereon and

being of the opinion that said Motion should be (GRANTED) (DENIED).

       It is therefore ORDERED, ADJUDGED, and DECREED by the Court that said

Motion for Continuance be:

GRANTED [ ] DENIED [ ] and if Granted, the Hearing to Enter Order be set for



       SIGNED and ENTERED this the _ day of                             , 201.




                                                   JUDGE PRESIDING
CHERIE
AND



                              DOMESTIC RELATIONS ORDER
                                      [Military Retirement!

       The Court, having entered a decree of divorce coincident with the signing of this
domestic relations order, finding that the entry of a domestic relations order (DRO) is necessary
to effectuate the terms of that decree of divorce, and further finding that the entry of a DRO is
appropriate, makes the following findings and conclusions of law and enters them as an order in
this proceeding.
Findings
       The Court finds, in accordance with the Uniformed Services Former Spouses' Protection
Act, 10 U.S.C. section 1408, as follows:
       1.     This Court has jurisdiction over DAVID S. DELEON.              The residence of
Servicemember is Corpus Christi, Nueces County, Texas, other than because of military
assignment.
       2. Servicemember, and CHERIE DELEON, ("Former Spouse"), were originally married
on January 9, 1988, and that marriage lasted for 25 years and 10 months or more, during which
time Servicemember served 4 years and 6 months or 54 months of creditable service toward
retirement.

       3. Servicemember's Social Security number is                 his address is
                                  , and his birth date is
       4. Former Spouse's Social Security number is                     her address is
                                       , and her birth date is
       5. The rights of Servicemember under the Servicemembers Civil Relief Act were fully
complied with in this case.
       6. Servicemember is retired from the United States Army at the time of this order.
       7. The award, of disposable retired pay made to Former Spouse in this order is made in
compliance with the Uniformed Services Former Spouses' ProtectionAct.
        8. It is intended by this Court and the parties that the Defense Finance and Accounting
Service (DFAS) designee make the payments due to Former Spouse of her interest in the
disposable retired pay awarded in this order directlyto Former Spouse.
 Terms and Definitions
        With respect to the provisions of this DRO, the Court has used and applied the following
terms and definitions:

        1. "Retired pay" means monetary pay to which Servicemember is, or may hereafter be,
entitled to receive on completion of the requisite number of years of creditable service to be
entitled to nondisability retired pay as a result of service in the United States Armed Forces
(active duty, reserve component, or national guard), whether called retired pay, retainer pay, or
retirement pay.
       2. "Disposable retired pay" has the meaning provided in the Uniformed Services Former
Spouses* Protection Act (10 U.S.C. § 1408 etseq.).
       3.   "USFSPA" means the Uniformed Services Former Spouses' Protection Act (10
U.S.C. § 1408 et seq.) in effect on the date of the parties' divorce.
       4. "Defense Finance and Accounting Service" (DFAS) means, refers to, and includes the
Secretaryof the Department of Defense, the Director of the DFAS, the designated agent of either
of these, and other appropriate subdivisions ofthe United State Government.
       5. "COLA" means the cost-of-living adjustment increases that are made annually to a
military retiree's retired pay pursuant to 10 U.S.C. § 1401a.
Awardto Former Spouse
       IT IS THEREFORE ORDERED that Former Spouse have judgment against and recover
from Servicemember 11.25percentof Servicemember's monthly disposable retired pay.
       IT IS FURTHER ORDERED that DFAS, to the extent allowed by law, pay Former
Spouse each month the calculated percentage of Servicemember's disposable retired pay at
retirement, together with all COLAs applicable thereto, payable, IF, AS, and WHEN received by
Servicemember.

       IT IS FURTHER ORDERED that the rest, residue, and remainder of the military retired
payof Servicemember is the sole and separate property of Servicemember.
Amounts in Excess of50 Percent
      IT IS ORDERED that if the dollar amount or award (or a larger sum as increases take
effect) exceeds 50 percent of the disposable retired pay, DFAS shall pay to Former Spouse the
maximum amount allowable under the USFSPA and Servicemember shall be responsible for
paying the balance of the award each month to Former Spouse, and it is accordingly ORDERED.
       If DFAS is not allowed to pay Former Spouse the full amount of Former Spouse's
entitlement pursuantto this order form any reason, Servicemember is hereby ORDERED, within
seven days of being notified by Former Spouse that Former Spouse is not receiving the full
amount of Former Spouse's interest in the retired pay, to execute and deliver to DFAS all forms
or documents that may then be necessary to effect an allotment payable to Former Spouse in the
amount of the difference between the amount being paid directly to Former Spouse by DFAS
and the full amount of Former Spouse's interest in the retired pay.         Servicemember is
FURTHER ORDERED to keep and maintain in full force and effect any allotment required by
this provision, payable to Former Spouse at 819 W. HOUSTON AVENUE, TEMPLE, Texas
76501, or such other address as Former Spouse may hereafter specify in writing, until such time
as Former Spouse begins receiving Former Spouse's full separate-property share of
Servicemember's disposable retired pay as awarded herein directly from DFAS. That allotment
may be canceled by Servicemember if and when Former Spouse begins receiving, and for as
long as Former Spouse is receiving, Former Spouses' full separate-property share of
Servicemember's disposable retired pay directly from DFAS, but only in that event or to avoid
double payment of sums.
       Since Former Spouse has been awarded the right to receive that share attributable to the
interest awarded to Former Spouse herein of any and all COLAs or other increases in the
monthly disposable retired pay hereinafter paid and if Former Spouse is not receiving from
DFAS his full share ofthe retired pay herein awarded to Former Spouse, if and when COLAs are
made to the retired pay received by Servicemember, Servicemember is hereby ORDERED to
execute and deliver to DFAS all forms or documents that may then be necessary to effect an
increase in the allotment to Former Spouse in the amount equal to the dollars-and-cents
equivalent of that COLA attributable to Former Spouse's share of that disposable retired pay.
Servicemember is hereby ORDERED to increase the allotment then in effect or, if applicable,
initiate an allotmentpursuant to the foregoing paragraph, within seven working days of the date
Servicemember is notified by DFAS of the effective date of each COLA to the monthly retired
pay payment.
 Constructive Trust

        IT IS FURTHER ORDERED that Servicemember be and is hereby designated a
constructive trustee for the benefit of Former Spouse for the purpose of receiving the retired pay
 awarded herein to Former Spouse as Former Spouse's sole and separate property, and
Servicemember be and is hereby ORDERED, on receipt thereof, to deliver by first-class mail to
Former Spouse at her last known address by negotiable instrument that portion of each monthly
retired pay payments awarded to Former Spouse herein not paid directly (or by allotment) by
DFAS within three days of the receipt of any such payments by Servicemember. All payments
made directly to Former Spouse by DFAS shall be a credit against this obligation.
        For purposes of this order, Servicemember is specifically directed, on penalty of
contempt, to pay Former Spouse's interest in the disposable retired pay as ordered in this order,
AND IT IS SO ORDERED. Servicemember is specifically directed that he is not relieved of
that obligation except to the extent that he is specifically notified that 100 percent of Former
Spouse's interest in the retirement benefit has been directly paid by DFAS, and IT IS SO
ORDERED.

        IT IS FURTHER ORDERED that any election of benefits that may hereafter be made by
Servicemember shall not reduce the amount equal to the percentage of the retired pay or the
amount of the retired pay the Court has herein awarded to Former Spouse, except as provided by
federal law and prohibited from being changed by a state court order. In this regard, IT IS
FURTHER ORDERED that Servicemember shall not merge his military retired pay with any
other pension and shall not pursue any course of action that would defeat, reduce, or limit
Former Spouse's right to receive Former Spouse's full separate-property share of
Servicemember's retired pay as awarded in this order, unless otherwise ordered herein.
Death

        IT IS ORDERED that the payment of the retired pay awarded in this order to Former
Spouse shall continue until the death of Servicemember or Former Spouse.
Retiree Account Statements and Privacy Waiver
        IT IS FURTHER ORDERED that Servicemember shall deliver by first class mail to
Former Spouse at 819 W. HOUSTON AVENUE, TEMPLE, Texas 76501, or such other address
as Former Spouse may hereafter specify in wiiting, a true and correct legible copy of each
Retiree Account Statement received by Servicemember from DFAS within five day of its receipt.
        IT IS ORDERED that.Servicemember hereby waives any privacy or other rights as may
be required for Former Spouse to obtain information relating to Servicemember's date of
retirement, last unit assignment, full pay grade, past or present monthly annuity payments, or
other information that may be required to enforce this award or to revise this order to make it
enforceable.

Applicationfor Direct PayofRetired Pay
        Former Spouse is hereby directed to apply for Former Spouse's entitlement to a portion of
Servicemember's retired pay by contacting the DFAS Legal Department, completing the
Application for Former Spouse Payments from Retired Pay (DD Form 2293), and delivering it
along with a certified copy of this DRO (certified within ninety days of its delivery to DFAS)
and a photocopy of the parties' marriage certificate to: DFAS-HGA-CL, Assistant General
Counsel for Garnishment Operations, P.O. Box 998002, Cleveland, Ohio 44199-8002 by
certified mail, return receipt requested.
Taxes

        IT IS FURTHER ORDERED that Former Spouse shall include in her gross income for
her taxable years of receipt all retiredpay received by Former Spouse pursuant to this order, and,
to the extent benefits are payable to Former Spouse by DFAS, Servicemember shall not include
such benefits in Servicemember's gross income for such taxable years.
Survivor Benefit Plan
        The Court further finds that Former Spouse is presently named a spouse beneficiary of
Servicemember's Armed Forces Survivor Benefit Plan (which is deemed to include the Reserve
Component Survivor Benefit Plan, if applicable) and that Servicemember's election to provide
the Survivor Benefit Plan benefits to Former Spouse should be continued by Former Spouse's
being designated as a former spouse beneficiary and that Former Spouse's designation as a
former spouse beneficiary should not hereafter be modified, amended, withdrawn, reduced, or
alteredby Servicemember during Former Spouse's lifetime, and IT IS SO ORDERED.
        IT IS THEREFORE ORDERED that Servicemember shall elect to designate Former
Spouse as a former spouse beneficiary of Servicemember's Survivor Benefit Plan. IT IS
FURTHER ORDERED that, pursuant to this order, Former Spouse be and is hereby deemed
designated, to the extent permitted by law, a former spouse beneficiary of Servicemember's
Survivor Benefit Plan to receive the highest Survivor Benefit Plan entitlement allowed by law.
       To the extent that Servicemember fails or otherwise refuses to cooperate in filing the
documents required to elect to designate Former Spouse as a former spouse beneficiary of
Servicemember's Survivor Benefit Plan, Former Spouse is directed to apply for Former Spouse's
entitlement to be deemed a former spouse beneficiary of Servicemember's Armed Forces
Survivor Benefit Plan by notifying the DFAS Legal Department of this Court's deemed election
pursuant to 10 U.S.C. section 1447 et seq., completing a DD Form 2656-10 to effectthe deemed
election, and sending it,.along with a certified copy of this order, to U.S. Military Annuitant
Pay, P.O. Box 7131, London, KY 40742-7131 by certified mail, return receipt requested.
Former Spouse'sfailure to register her deemed election within oneyear ofthe date this DRO is
signed may, ifnotwill, forever bar such an electionfor Former Spouse.
       IT IS ORDERED that Servicemember shall not during Former Spouse's lifetime modify,
amend, withdraw, or in any other manner alter the election to name Former Spouse as a former
spouse beneficiary of Servicemember's Armed Forces Survivor Benefit Plan.
ContinuedJurisdiction and Clarification
       Without affecting the finality of the Final Decree of Divorce or this Domestic Relations
Order, this Court expressly reserves the right pursuant to section 9.101 et seq. of the Texas
Family Code to make orders necessary to clarify, amend, and enforce this order, and IT IS SO
ORDERED.                               |
SIGNED on (V^-3. API1!
                                                          Original signed by Judge Jack Jones

                                           JUDGE PRESIDING
  ••'•a .-bat, s^byix'* ben^..   •:V/




   CEWlFmoCOPY
OOCOMENT^mCblEOSA
TRUE & CORRECT W
OFWUOmGlNAUONHUE
     OCT 07 2014
                   (MAN
                                                             f \ ^K


                                                                      71

                                                          NO. 252,911-B
                                                                                                  ouism
    IN THE MATTER OF                                               §        IN THE DISTRICT COURT
    THE MARRIAGE OF                                                §
                                                                   §
    CHERIE DELEON                                                  §       146TH JUDICIAL DISTRICT
   AND
                                                                   §
   DAVID S. DELEON                                                 §       BELL COUNTY, TE:

                                            FINAL DECREE OF DIVORCF

             On July 31, and September 24, 2013, the Court heard this case.
   Appearances
                                                                                                           m
                                                                                                           o
             Petitioner, CHERIE DELEON, appeared in person and through attorney 6i rasard,
   Thomas J. Baker, and announced ready for trial.
            Respondent, DAVID S. DELEON, appeared in person and through attorney of record,
  Amador C. Garcia, and announced ready for trial.
  Record

            The record of testimony was duly reported by the court reporter for the 146TH Judicial
  District Court.

  Jurisdiction and Domicile

            The Court finds that the pleadings of Petitioner are in due form and contain all the
 allegations, information, and prerequisites required by law. The Court, after receiving evidence,
 finds that it has jurisdiction of this case and of all the parties and that at least sixty days have
 elapsed since the date the suit was filed.

           The Court further finds that, at the time this suit was filed, Petitioner had been a
 domiciliary of Texas for the preceding six-month period and a resident of the county in which
 this suit was filed for the preceding ninety-day period. All persons entitled to citation were
 properly cited.
Jury

           Ajurywas waived, and questions of fact and of law were submitted to the Court.
Divorce

     IT IS ORDERED AND DECREED that CHERIE DELEON, Petitioner, and DAVID S.
DELEON, Respondent, are divorced and that the marriage between them is dissolved on the
ground of insupportability.


Cause No. 2S2.9I1-B, In the Matter ofthe Marriage ofCherie De Leon and DavidS. DeLeon, Final Decree ofDi
 Child oftheMarriage
           The Court finds that there is no child of the marriage of Petitioner and Respondent now
 undereighteen years of age or otherwise entitled to support and that none is expected.
 Division ofMarital Estate
           The Court finds that the following is a just and right division of the parties' marital estate,
 having due regard for the rights of each party.
           Property to Husband
           IT IS ORDERED AND DECREED that the husband, DAVID S. DELEON, is awarded
 the following as his sole and separate property, and the wife is divested of all right, title, interest,
 and claim in and to that property:
           H-l.     All household furniture, furnishings, fixtures, goods, art objects, collectibles,
 appliances, andequipment in the possession of the husband or subject to his sole control and also
 the following items of property regardless of who has possession: picture of horse and children,
 BritishArmy knives, box of crystal beer glasses, rod and reel, spin cast reel and rod, 2 hard shell
 rifle cases, hunting uniforms and all accessories, all remaining VHs and DVDs about hunting,
books and magazines on rifles and hunting, hunting knives, 3/8 inch steel cable, steel stone
sharpener, handcuffs and key, 2 tree climbing hunting stands, coolers, NRA special book
collection, gun cabinet, DVDs (Eddie and the Cruisers, Streets of Fire), bows and arrows with
hard and soft cases, 4 2-point diamond ensemble, high country compound bow, Bushnell
binoculars, Leupold Binoculars, Stainless steel caliper, Winchester 25-06 Rifle #6149125,
Mechanic tools (one-half), cabinet with glass doors (Curb pickup), crystal decanter, grandfather
clock, military duffle bag and contents, box of military pictures, military uniform with award
pins, all military award documents and certificates, all hunting certificates from Texas Parks and
Wildlife, family pictures, thermal thermos, Ithaca 243 rifle L5A55#550123896, Winchester 88
243#H268102, Vt &^^vi *4^ w*™*"
          H-2.      All clothing, jewelry, and other personal effects in the possession of the husband
or subject to his sole control.
          H-3.      All sums of cash in the possession of the husband or subject to his sole control,
including funds on deposit, together with accrued but unpaid interest, in banks, savings
institutions, or other financial institutions, which accounts stand in the husband's sole name or
from which the husband has the sole right to withdraw funds or which are subject to the
                                                                                                                2


Cause No. 252,91UB, In the Matter ofthe Marriage ofCherie De Leon and David S. DeLeon, Final Decree ofDivorce
 husband's sole control.

           H-4.     All sums, whether matured or unmatured, accrued or unaccrued, vested or
 otherwise, together with all increases thereof, the proceeds therefrom, and any other rights
 related to any profit-sharing plan, retirement plan, Keogh plan, pension plan, employee stock
 option plan, 401(k) plan, employee savings plan, accrued unpaid bonuses, disability plan, or
 other benefits existing by reason of the husband's past, present, or future employment, except
 that interest awarded to Wife herein..

           H-5.     All individual retirement accounts, simplified employee pensions, annuities, and
 variable annuity life insurance benefits in the husband's name, except as awarded to Wife herein.
          H-6.      All sums, whether matured or unmatured, accrued or unaccrued, vested or
 otherwise, together with all increases thereof, the proceeds therefrom, and any other rights
 related to or as a result of DAVID S. DELEON's service in the United States United States

 Army, including any accrued unpaid bonuses, disability plan or benefits, Thrift Savings Plan, or
 other benefits existing by reason of or as a result of DAVID S. DELEON's past, present, or
 future employment, except that interest awarded to Wife herein.
          H-7.     Any remaining rights or interest in the 2006 Dodge Ram Quad Cab Pick-Up
 motor vehicle, vehicle identification number                              , together with all prepaid insurance,
 keys, and title documents.
          H-8.      One-half or 50 percent of Materials Transportation Company Employee Stock
Ownership Plan net assets:            A one-half interest in the stock options in Materials Transportation
Company earned or accrued by virtue of husband's former employment.
          Property to Wife
          IT IS ORDERED AND DECREED that the wife, CHERIE DELEON, is awarded the
following as her sole and separate property, and the husband is divested of all right, title, interest,
and claim in and to that property:
         W-l.      All household furniture, furnishings, fixtures, goods, art objects, collectibles,
appliances, and equipment in the possession of the wife or subject to her sole control, including
but not limited to the following items regardless of who has possession: 2-tube television and
VCR, TV cabinet, metal desk (found on curb), small trailer frame, aluminum ladder, sledge
hammer, shovel, rake, pick, hay fork, T-post puller, T-post driver, Skill drill, Skill circular saw, 5
horse-panels, suede saddle, ax, XA German mug souvenirs, water trough with holes, hoof nipper,
                                                                                                               3


Cause No. 252,911-B, In the Matterofthe MarriageofCherieDe Leonand DavidS. DeLeon, FinalDecreeofDivorce
 hoof trim stand, saddle stand, water buckets, Xena VHS tapes, 20 T-posts, 10 wire-fence panels,
 Weatherby 30-06 rifle, Ruger 22-250 rifle, Thompson 308 rifle, !4 mechanic tools, saddle, saddle
 blanket, bridle, halter (2), lead, box of miscellaneous horse paraphernalia, collection of horse
 books, pots and pans (gift), dishes and flatware (gift), horse hoof trim and clean tools, horse
 brushes, bed, lariat, metal dog kennel.
            W-2.    All clothing, jewelry, and other personal effects in the possession of the wife or
 subject to her sole control. Including but not limited to the following: engagement ring, sapphire
 ring (gift), Xena jacket and costume jewelry,
            W-3.    All sums of cash in the possession of the wife or subject to her sole control,
 including funds on deposit, together with accrued but unpaid interest, in banks, savings
 institutions, or other financial institutions, which accounts stand in the wife's sole name or from
 which the wife has the sole right to withdraw funds or which are subject to the wife's sole
 control.

          W-4.      The sums, whether matured or unmatured, accrued or unaccrued, vested or
 otherwise, together with all increases thereof, the proceeds therefrom, and any other rights
 related to any profit-sharing plan, retirement plan, Keogh plan, pension plan, employee stock
 option plan, 401(k) plan, employee savings plan, accrued unpaid bonuses, disability plan, or
other benefits existing by reason of the wife's past, present, or future employment.
          W-5.     The individual retirement accounts, simplified employee pensions, annuities, and
variable annuity life insurance benefits in the wife's name.
          W-6.      11.25 percent of all sums, whether matured or unmatured, accrued or unaccrued,
vested or otherwise, together with all increases thereof, the proceeds therefrom, and any other
rights related to or as a result of DAVID S. DELEON's service in the United States Army,
including any accrued unpaid bonuses, Thrift Savings Plan, or other benefits existing by reason
of or as a result of DAVID S. DELEON's past employment, except that portion of DAVID S.
DELEON's U.S. military retirement that has been awarded in this decree to DAVID S. DELEON
as more particularly specified in the domestic relations order signed coincident with this decree
and incorporated verbatim in it by reference.
         W-7.      The     1993     Oldsmobile       98 motor vehicle,            vehicle identification number
                                , together with all prepaid insurance, keys, and title documents.
         W-8.      One-half or 50 percent of Materials Transportation Company Employee Stock
                                                                                                              4

CauseNo. 252,911-B, In the Matter ofthe MarriageofCherieDe Leon and DavidS. DeLeon, FinalDecreeofDivorce
  Ownership Plan net assets:           A one-half interest in the stock options in Materials Transportation
  Company earned or accrued by virtue of husband's former employment through the date of this
  divorce.

           W-9:       16-foot utility trailer
  Findings and Orders Rezardiw Division ofHusband's Army Retirement

           The Court finds, in accordance with the Uniformed Services Former Spouses' Protection Act, 10
  U.S.C. section 1408, as follows:
           1. This Court has jurisdiction over DAVID S. DELEON. The residence of Servicemember is
 Corpus Christi, Nueces County, Texas, other than because of military assignment.
           2.   Servicemember, and CHERIE DELEON, ("Former Spouse"), were originally married on
 January 9, 1988, and that marriage lasted for 25 years and 10 months or more, during which time
 Servicemember served 4 years and 6 months or 54 months of creditable service toward retirement.
          3. Servicemember's Social Security number is                          , his address is
                                 and his birth date is
          4. Former Spouse's Social Security number is                             , her address is
                                    , and her birth date is                 .
          5. The rights of Servicemember under the Servicemembers Civil Relief Act were fully complied
 with in this case.

          6. Servicemember is retired from the United States United States Army at the time ofthis order.
          7.    The award of disposable retired pay made to Former Spouse in this order is made in
 compliance with the Uniformed Services Former Spouses1 Protection Act.
          8. It is intended by this Court and the parties that the Defense Finance and Accounting Service
(DFAS) designee make the payments due to Former Spouse of her interest in the disposable retired pay
awarded in this order directly to Former Spouse.
 Terms and Definitions
          With respect to the provisions of this DRO, the Court has used and applied the following terms
and definitions:

          1. "Retired pay" means monetary pay to which Servicemember is, or may hereafterbe, entitledto
receive on completion of the requisite number of years of creditable service to be entitled to nondisability
retired pay as a result of service in the United States Armed Forces (active duty, reserve component, or
national guard), whether called retired pay, retainer pay, or retirement pay.
         2.     "Disposable retired pay" has the meaning provided in the Uniformed Services Former
Spouses' Protection Act (10 U.S.C. § 1408 etseq.).

                                                                                                            5

CauseNo. 252,911-B, In the Matterofthe Marriage ofCherie De LeonandDavidS. DeLeon, FinalDecreeofDivorce
              3. "USFSPA" means the Uniformed Services Former Spouses' Protection Act (10 U.S.C. §1408
    etseq.) in effect on thedate of the parties' divorce.
             4. "Defense Finance and Accounting Service" (DFAS) means, refers to, and includes the
    Secretary ofthe Department ofDefense, the Director ofthe DFAS, the designated agent ofeither ofthese,
    and other appropriate subdivisions of the United State Government.
             5. "COLA" means the cost-of-living adjustment increases that are made annually to amilitary
   retiree's retired pay pursuant to 10 U.S.C. § 1401a.
   Awardto Former Spouse
             IT IS THEREFORE ORDERED that Former Spouse have judgment against and recover from
   Servicemember 11.25 percent of Servicemember's monthly disposable retired pay, and accordingly the
   Court ORDERS AND DECREES that DAVID DELEON shall pay to CHERIE D. DELEON
   directly at                              , for CHERIE D. DELEON or at such
  subsequent address as DAVID D. DELEON is given notice ofCHERIE D. DELEON'S address,
  beginning October 1, 2013, and ofalike amount continuing on or before the first day ofeach
  month thereafter. For purposes ofpayments in this case, each party is ORDERED to give the
  other party notice ofany change ofaddress not later than 5(five) days after such address change
  occurs or is known, whichever is earlier..
          IT IS FURTHER ORDERED that DFAS, to the extent allowed by law, pay Former Spouse each
  month the calculated percentage ofServicemember's disposable retired pay at retirement, together with all
  COLAs applicable thereto, payable, IF, AS, and WHEN received by Servicemember.
           IT IS FURTHER ORDERED that the rest, residue, and remainder ofthe military retired pay of
 Servicemember isthe sole and separate property of Servicemember.
 Amounts in Excess of50 Percent
         IT IS ORDERED that if the dollar amount or award (or a larger sum as increases take effect)
 exceeds 50 percent ofthe disposable retired pay, DFAS shall pay to Former Spouse the maximum amount
 allowable under the USFSPA and Servicemember shall be responsible for paying the balance ofthe
 award each month to Former Spouse, and itis accordingly ORDERED.
         If DFAS is not allowed to pay Former Spouse the full amount of Former Spouse's entitlement
pursuant to this order form any reason, Servicemember is hereby ORDERED, within seven days ofbeing
notified by Former Spouse that Former Spouse is not receiving the full amount of Former Spouse's
interest in the retired pay, to execute and deliver to DFAS all forms or documents that may then be
necessary to effect an allotment payable to Former Spouse in the amount of the difference between the
amount being paid directly to Former Spouse by DFAS and the full amount ofFormer Spouse's interest in
                                                                                                                6

Cause No. 252,911-B, In the Matter ofthe Marriage ofCherie De Leon and DavidS. DeLeon, Final Decree ofDivorce
  the retired pay. Servicemember is FURTHER ORDERED to keep and maintain in full force and effect
  any allotment required by this provision, payable to Former Spouse at                                      ,
                              , or such other address as Former Spouse may hereafter specify in writing, until
  such time as Former Spouse begins receiving Former Spouse's full separate-property share of
  Servicemember's disposable retired pay as awarded herein directly from DFAS. That allotment may be
  canceled by Servicemember if and when Former Spouse begins receiving, and for as long as Former
  Spouse is receiving, Former Spouses' full separate-property share of Servicemember's disposable retired
  paydirectly from DFAS, but only in that event or to avoid double paymentof sums.
           Since Former Spouse has been awarded the right to receive that share attributable to the interest
 awarded to Former Spouse herein of any and all COLAs or other increases in the monthly disposable
 retired pay hereinafter paid and if Former Spouse is not receiving from DFAS his full share of the retired
 pay herein awarded to Former Spouse, if and when COLAs are made to the retired pay received by
 Servicemember, Servicemember is hereby ORDERED to execute and deliver to DFAS all forms or
 documents that may then be necessary to effect an increase in the allotment to Former Spouse in the
 amount equal to the dollars-and-cents equivalent of that COLA attributable to Former Spouse's share of
 that disposable retired pay. Servicemember is hereby ORDERED to increase the allotment then in effect
 or, if applicable, initiate an allotment pursuant to the foregoing paragraph, within seven working days of
 the date Servicemember is notified by DFAS of the effective date of each COLA to the monthly retired
 pay payment.

 Constructive Trust

          IT IS FURTHER ORDERED that Servicemember be and is hereby designated a constructive
 trustee for the benefit of Former Spouse for the purpose of receiving the retired pay awarded herein to
 Former Spouse as Former Spouse's sole and separate property, and Servicemember be and is hereby
ORDERED, on receipt thereof, to deliver by first-class mail to Former Spouse at her last known address
by negotiable instrument that portion of each monthly retired pay payments awarded to Former Spouse
herein not paid directly (or by allotment) by DFAS within three days of the receipt of any such payments
by Servicemember. All payments made directly to Former Spouse by DFAS shall be a credit against this
obligation.
          For purposes of this order, Servicemember is specifically directed, on penalty of contempt, to pay
Former Spouse's interest in the disposable retired pay as ordered in this order, AND IT IS SO
ORDERED. Servicemember is specifically directed that he is not relieved ofthat obligation except to the
extent that he is specifically notified that 100 percent of Former Spouse's interest in the retirement benefit
has been directly paid by DFAS, and IT IS SO ORDERED.
          IT IS FURTHER ORDERED that any election of benefits that may hereafter be made by

Cause No. 252,911-B, IntheMatter oftheMarriage of Cherie DeLeon andDavidS. DeLeon, Final Decree of Divorce
  Servicemember shall not reduce the amount equal to the percentage ofthe retired pay or the amount ofthe
  retired pay the Court has herein awarded to Former Spouse, except as provided by federal law and
  prohibited from being changed by a state court order. In this regard, IT IS FURTHER ORDERED that
  Servicemember shall not merge his military retired pay with any other pension and shall not pursue any
  course of action that would defeat, reduce, or limit Former Spouse's right to receive Former Spouse's full
  separate-property share of Servicemember's retired pay as awarded in this order, unless otherwise ordered
  herein.

  Death

            IT IS ORDERED that the payment of the retired pay awarded in this order to Former Spouse
  shall continue until the death of Servicemember or Former Spouse.
 Retiree Account Statements and Privacy Waiver
            IT IS FURTHER ORDERED that Servicemember shall deliver by first class mail to Former
 Spouse at                                                                             or such other address as Former
 Spouse may hereafter specify in writing, a true and correct legible copy of each Retiree Account
 Statement received by Servicemember from DFAS within five day of its receipt.
            IT IS ORDERED that Servicemember hereby waives any privacy or other rights as may be
 required for Former Spouse to obtain information relating to Servicemember's date of retirement, last unit
 assignment, full pay grade, past or present monthly annuity payments, or other information that may be
 required to enforce this award or to revise this order to make it enforceable.
 Application for Direct Pay ofRetired Pay
            Former Spouse is hereby directed to apply for Former Spouse's entitlement to a portion of
 Servicemember's retired pay by contacting the DFAS Legal Department, completing the Application for
 Former Spouse Payments from Retired Pay (DD Form 2293), and delivering it along with a certified copy
 of this DRO (certified within ninety days of its delivery to DFAS) and a photocopy of the parties'
marriage certificate to: DFAS-HGA-CL, Assistant General Counsel for Garnishment Operations,
P.O. Box 998002, Cleveland, Ohio 44199-8002 by certified mail, return receipt requested.
Taxes

            IT IS FURTHER ORDERED that Former Spouse shall include in her gross income for her
taxable years of receipt all retired pay received by FormerSpouse pursuantto this order, and, to the extent
benefits are payable to Former Spouse by DFAS, Servicemember shall not include such benefits in
Servicemember's gross income for such taxable years.
Survivor Benefit Plan
          The Court further finds that Former Spouse is presently named a spouse beneficiary of
Servicemember's Armed Forces Survivor Benefit Plan (which is deemed to include the Reserve
                                                                                                                    g

CauseNo. 252,911-B, In theMatter of theMarriage of Cherie DeLeon andDavidS. DeLeon, Final Decree of Divorce
  Component Survivor Benefit Plan, if applicable) and that Servicemember's election to provide the
  Survivor Benefit Plan benefits to Former Spouse should be continued by Former Spouse's being
  designated as a former spouse beneficiary and that Former Spouse's designation as a former spouse
  beneficiary should not hereafter be modified, amended, withdrawn, reduced, or altered by Servicemember
  during Former Spouse's lifetime, and IT IS SO ORDERED.
           IT IS THEREFORE ORDERED that Servicemember shall elect to designate Former Spouse as a
 former spouse beneficiary of Servicemember's Survivor Benefit Plan. IT IS FURTHER ORDERED that,
 pursuant to this order, Former Spouse be and is hereby deemed designated, to the extent permitted by law,
 a former spouse beneficiary of Servicemember's Survivor Benefit Plan to receive the highest Survivor
 Benefit Plan entitlement allowed by law.
           To the extent that Servicemember fails or otherwise refuses to cooperate in filing the documents
 required to elect to designate Former Spouse as a former spouse beneficiary of Servicemember's Survivor
 Benefit Plan, Former Spouse is directed to apply for Former Spouse's entitlement to be deemed a former
 spouse beneficiary of Servicemember's Armed ForcesSurvivorBenefit Plan by notifying the DFAS Legal
 Department of this Court's deemed election pursuant to 10 U.S.C. section 1447 et seq., completing a DD
 Form 2656-10 to effect the deemed election, and sending it, along with a certified copy of this order, to
 U.S. Military Annuitant Pay, P.O. Box 7131, London, KY 40742-7131 by certified mail, return receipt
 requested. Former Spouse's failure to register herdeemed election within oneyear ofthe date this DRO
 is signed may, ifnot will,forever bar such an election for FormerSpouse.
          IT IS ORDERED that Servicemember shall not during Former Spouse's lifetime modify, amend,
 withdraw, or in any other manneralter the election to nameFormer Spouse as a former spousebeneficiary
of Servicemember's Armed Forces Survivor Benefit Plan.

ContinuedJurisdiction and Clarification
          Without affecting the finality of the Final Decree of Divorce or this Domestic Relations Order,
this Court expressly reserves the right pursuant to section 9.101 et seq. of the Texas FamilyCode to make
orders necessary to clarify, amend, and enforce this order, and IT IS SO ORDERED.
Division of Debt

          Debts to Husband

          IT IS ORDERED AND DECREED that the husband, DAVID S. DELEON, shall pay, as
a part of the division of the estate of the parties, and shall indemnify and hold the wife and her
property harmless from any failure to so discharge, these items:
         H-l.      The balance due, including principal, interest, and all other charges, on the
promissory note payable to and given as part of the purchase price of and secured by a lien on
                                                                                                            9

Cause No. 252,911-B, IntheMatter oftheMarriage ofCherie DeLeon andDavid S. DeLeon, Final Decree ofDivorce
   the 2006 Dodge Ram Quad Cab Pick-Up Truck motorvehicle awarded to husband.
            H-2.         The following debts, charges, liabilities, and obligations:
                    a.          Debt owed to Chase Bank, Account number ending 1452
                                Balance: $1299.07
                   b.           Debt owed to Chase Bank, Account number ending 8914
                                Balance: $569.00
                   c.           Debt owed to Credit First N A, Account number ending 1667
                                Balance: $253.00
                   d.           Debt owed to Capital One Bank, Account numberending 2401
                                Balance: $4293.06
                   e.           Debt owed to Ford Motor Company, Account number ending 7782
                                Balance: $2900.00
                    f.          Debt owed to Texell Credit Union, Account numberending 3579
                                Balance: $3719.33
                   g.           Debt owed to Credit Acceptance Corp., Account numberending 7274
                                Balance: $8000.00
                   h.           Debt owed to AT&T Mobility, Account number ending 6144
                                Balance: $1122.01
                   i.           Debt owed to DRS c/o Scott & White, Account numberending 8601
                                Balance: $146.73
                   j.           Debt owed to TXU Energy, Account numberending 8807
                                Balance: $226.59
              \    k.           Debt owed to Mrs. Charles Lee for first divorce problems
                                Balance: $3,000.00
              1     1.          Debt owed for pasture lease to Dale Garcia
                                Balance: $780.00

           H-3.      All debts, charges, liabilities, and other obligationsincurred solely by the husband
 from and after September 28, 2011, unless express provision is made in this decree to the
 contrary.

           H-4.     All encumbrances, ad valorem taxes, liens, assessments, or othercharges due orto
 become due on the real and personal property awarded to the husband in this decree unless
express provision is made in this decree to the contrary.
          Debts to Wife

          IT IS ORDERED AND DECREED that the wife, CHERIE DELEON, shall pay, as a part
of the division of the estate of the parties, and shall indemnify and hold the husband and his
property harmless from any failure to so discharge, these items:
          W-l.      The balance due, including principal, interest, and all other charges, on the
promissory note payable to and given as part of the purchase price of and secured by a lien on
the 1993 Oldsmobile 98 motor vehicle awarded to wife.
                                                                                                               10

Cause No. 252,911-B, In theMatter ofthe Marriage ofCherie DeLeon and David S. DeLeon, Final Decree ofDivorce
             W-2. The following debts, charges, liabilities, and obligations:
                     a.          Debtowed to Capital One Bank, Account number ending 48623
                                 Balance: $2012.00
                    b.           Debtowed to Chase Bank, Account number ending 41855
                                 Balance: $783.00
                    c.           Debt owed to HSBC Bank, Account number ending 545800
                                Balance: $2210.00
                    d.          Debtowed to HSBC Bank, Accountnumber ending 549110
                                Balance: $2664.00

            W-3. All debts, charges, liabilities, and other obligations incurred solely by the wife
  from and after September 28, 2011, unless express provision is made in this decree to the
  contrary.

            W-4. All encumbrances, ad valorem taxes, liens, assessments, orother charges due orto
  become due on the real and personal property awarded to the wife in this decree unless express
  provision is made in this decree to the contrary.
            Notice

            IT IS ORDERED AND DECREED that each party shall send to the other party, within
 three days of its receipt, a copy of any correspondence from a creditor or taxing authority
 concerning any potential liabilityof the other party.
           Attorney's Fees

           To effect an equitable division of the estate of the parties and as a part of the division,
 each party shall be responsible for his or her own attorney's fees, expenses, and costs incurred as
 a result of legal representation in this case.
           Treatment/Allocation of Community Income for Year of Divorce
           IT IS ORDERED AND DECREED that, for the calendar year 2013, each party shall file
 an individual income tax return in accordance with the Internal Revenue Code.
        IT IS ORDERED AND DECREED that for calendar year 2013, each party shall
indemnify and hold the other party and his or her property harmless from any tax liability
associated with the reporting party's individual tax return for that year unless the parties have
agreed to allocatetheir tax liability in a manner different from that reflected on their returns.
          IT IS ORDERED AND DECREED that each party shall furnish such information to the
other party as is requested to prepare federal income tax returns for 2013 within thirty days of
receipt of a written request for the information, and in no event shall the available information be

                                                                                                                 u

Cause No. 252,911-B, In the Matter ofthe Marriage ofCherie De Leon and David S. DeLeon, Final Decree ofDivorce
   exchanged later than March 1, 2014. As requested information becomes available after that date,
   it shall be provided within ten days of receipt.
             IT IS ORDERED AND DECREED that all payments made to the other party in
  accordance with the allocation provisions for payment of federal income taxes contained in this
  Final Decree of Divorce are not deemed income to the party receiving those payments but are
  part ofthe property division and necessary for ajust and right division ofthe parties' estate.
            Credit Cards

            CHERIE DELEON and DAVID S. DELEON are both enjoined and prohibited from
  usingor incurring any indebtedness on the following cards:
            Any credit card in joint names of parties orjoint liability of parties
  Change ofPetitioner's Name
            IT IS ORDERED AND DECREED that CHERIE DELEON's name is changed to
  CHERIE DENISE LEE.

 Discharge from Discovery Retention Requirement
           IT IS ORDERED AND DECREED that the parties and their respective attorneys are
 discharged from the requirement of keeping and storing the documents produced in this case in
 accordance with rule 191.4(d) of the Texas Rules of Civil Procedure.
 Indemnification
           IT IS ORDERED that if any claim, action, or proceeding is hereafter initiated seeking to
 hold the party not assuming a debt, an obligation, a liability, an act, or an omission of the other
 party liable for such debt, obligation, liability, act or omission of the other party, that other party
will, at his orher sole expense, defend the party not assuming the debt, obligation, liability, act,
or omission of the other party against any such claim or demand, whether or not well founded,
and will indemnify the party not assuming the debt, obligation, liability, act, or omission of the
other party and hold him or her harmless from all damages resulting from the claim ordemand.
         Damages, as used in this provision, includes any reasonable loss, cost, expense, penalty,
and other damage, including without limitation attorney's fees and other costs and expenses
reasonably and necessarily incurred in enforcing this indemnity.
       IT IS ORDERED that the indemnifying party will reimburse the indemnified party, on
demand, for any payment made by the indemnified party at any time after the entry of the
divorce decree to satisfy any judgment of any court of competent jurisdiction or in accordance
                                                                                                                12

Cause No. 252,911-B, In the Matter ofthe Marriage ofCherie De Leon and DavidS. DeLeon, Final Decree ofDivorce
  with a bona fide compromise or settlement of claims, demands, or actions for any damages to
  which this indemnity relates.
            IT IS ORDERED that each party will give the other party prompt written notice of any
  litigation threatened or instituted against either party thatmight constitute the basis of a claim for
  indemnity under this decree.
  Clarifying Orders
           Without affecting the finality of this Final Decree of Divorce, this Court expressly
  reserves the right to make orders necessary to clarifyand enforcethis decree.
 ReliefNot Granted
           IT IS ORDERED AND DECREED that all reliefrequested in this case and not expressly
 granted is denied. This is a final judgment, for which let execution and all writs and processes
 necessary to enforce this judgment issue. This judgment finally disposes of all claims and all
 parties and is appealable.
 Date ofJudgment
           This divorce judicially PRONOUNCED AND RENDERED in court at Belton, Bell
 County, Texas, on September 24, 2013, and further noted on the court's docket sheet on the same
 date, but signed on QcJto1*" 3} 7ot^ .




                                                                                        GERPFSED COPY
                                                                                DOCUMENT ATTACHED IS A
                                                                                  TRUE &CORRECT COPY
                                                                                  OFTHeOfUGWALONRLE
                                                                                         OCT 07 2014




                                                                                                             13

Cause No. 252,911-B, IntheMatter oftheMarriage of Cherie DeLeon andDavid S.DeLeon, Final Decree of Divorce
  APPROVED AS TO FORM ONLY:

  THOMAS J BAKER, Attorney at Law
  208 East Central Avenue, Suite 106
  Belton, Texas 76513
  Tel: (254) 939-8600
  Fax: (254) 939-8602

  Bv: \zrpwrt'»^i /h D$Ms^
       Thomas J. Baker
       Attorney for Petitioner
       State Bar No. 01595700

  AMADOR C.GARCIA
 Attorney at Law
 1521 South Port, Suite A
 Corpus Christi, Texas 78405
 Tel: (361) 882-3396
 Fax: (361)884-2136

 By:
       Amador C. Garcia
       Attorney for Respondent
       State Bar No. 07629000

 APPROVED AND CONSENTED TO AS TO FORM ONLY:




 CHERIE DELEON, Petitioner



DAVID S. DELEON, Respondent




                                                                                                              14

Cause No. 252,911-B, Inthe Matter oftheMarriage ofCherie DeLeon and David S. DeLeon, Final Decree ofDivorce
                               CAUSE NUMBER 252,911-B
 IN THE MATTER OF                                             IN THE DISTRICT COURT
 THE MARRIAGE OF
                                                                 rTH
                                                              1461" JUDICIAL DISTRICT
 CHERIE D. DE LEON
 AND
 DAVID DELEON
                                                              BELL COUNTY, TEXAS


                               MEMORANDUM RULINC



nxr, ^0n SEPTEMBER 24-2013> ** Divorce case was tried to the Court. Petitioner
(Wife) appeared with attorney, Thomas Baker and Respondent (Husband) appeared with
attorney, Amador C. Garcia.

MARRIAGE


       The Court grants the divorce effective September 24,2013 on grounds of
insuppoitability.



SPOUSAL SUPPORT



       Husband shall have no obligation to pay Petitioner spousal support.


PROPERTY

      To Petitioner (wife)-

      1993 Oldsmobile
      One-half (1/2) of MTC ESOP
      as set forth in Petitioner's Proposed Property Division (except as stated herein)
           To Respondent (husband):

           One-half (1/2) of MTC ESOP
            as set forth in Petitioner's Proposed Property Division (except as stated herein)
           Any property not listed in Petitioner's Proposed Property Division is awarded to
 trie party mpossession or in control ofsuch property.

           Except as stated herein, each party will retain any retirement benefits they have
 earned.                                                                             J




 DEBTS

        To Petitioner:


        As set forth in Petitioner's Proposed Property Division, (except as stated herein)
        To Respondent:

        As set forth in Petitioner's Proposed Property Division (except as stated herein)
        Any debt not listed in Petitioner's Proposed Property Division is imposed against
thepartyincurring that debt.                                                             to


RESPONDENTS MILITARY RETIREMENT

        Petitioner is awarded fifty percent (50%) of the portion ofRespondent's military
retirement benefits related to the time of marriage during his military service. Petitioner
is responsible for the costs to maintain Survivor Benefit Plan coverage.
ATTORNEY'S FEES/COURT COSTS

       Each party shall be responsible for its own attorney fees and court costs.



Signed this \\^\           davnf Ockhs^                                 ~2<>l3
                                            FILE COPY
                                          SWORN AFFIDAVIT


     STATE OF TEXAS                   §
                                      §
     COUNTY OF NUECES                 §


                 I, Reyaldo S. De Leon, am the owner of the Ithaca Model Number LSA-55 Rifle,
     Serial Number - 550123896, Caliber 243 and the Winchester Model 88, Serial Number
     H268102, Caliber 243. These rifles were purchased in October, 1977.

                 BEFORE ME, the undersigned authority, personally appeared REYNALDO SOLIZ
     DE LEON, who on his oath stated that he has read the above and foregoing letter and states
    that it is true and correct.                             S     )
                                                         '1st          // i
                                                           lteynafdo S. be Leon


                 SWORN TO AND SUBSCRIBED before me by the said Reynaldo S. De Leon on

    this the/ i day ofFebruary, 2014, to certify which witness my hand and seal ofoffice.


4SV«^
             -              -——


             JUSTINE BOICE RENTERIA                J$6TARY PUBLIC IN AND FOR THE
^IjtM Notary Public State of Texas                 STATE OF TEXAS
| iml        My Commission Expires
C       y
'**T,7,W*N
                 September 21. 201/
                                     FILE COPY
                                     Reynaldo De Leon
                                          1626 Harvard
                               Corpus Christi, Texas 78416
                                     (361) 737-2709
                                         March 8, 2013

 Honorable Jack Jones,
 Judge, 146th Judicial District Court
 P.O. Box 324
 Belton, Texas 76513-0304

           Re:           ITMO David S. De Leon and Cherri D. De Leon
           Cause No.:    252911-01

 Dear Judge Jones,

           My name is Reynaldo Soliz De Leon. I amthe brother of David Soliz De Leon,

           I am writing youthis letter to inform you that when ourfather passes away on
 January 3, 1990, he left my brother, David, the Remington Rifle, Model 760 Ganiemaster
 243 Caliber, Serial #690373 which mymother gave him perour dad'srequest. She gave
 David this rifle after David and Cherie returned back from Germany before her passing in
February, 2011.

        The persons who were present when mymother gave David the rifle were my
brothers, Allen the Second, who unfortunately passed away on April, 2011 and Freddie
who unfortunately passed away on March, 2010, mysisters Rosie Cavazos, Candelaria
Gayton, Belia Castillo, SylviaDe Leon Meza and I. Cherie, David's wife was also
present.



                                                         purs Very Truly


                                                     ReynairJo Soliz De Leon

RSD/tlo
                                        SWORN AFFIDAVIT

 STATE OF TEXAS                     §
                                    §
COUNTY OF NUECES                    §


         BEFORE ME, the undersigned authority, personally appeared REYNALDO SOLIZ
DE LEON, who on his oathstated thathe hasread the above and foregoing letter andstates
that it is true and correct.




         SWORN TO AND SUBSCRIBED before me by the said Reynaldo Soliz De Leon
onthisthe       dayof March, 2013, to certify which witness myhandandseal of office.



*     JUSTINE BOICE RENjERIA              fOTARY PUBLIC IN AND FOR THE
?CO& Notary Public, State ofTexas
            My Commission Expires             STATE OF TEXAS
             September 21,2013
      ETIREE ACCOUNT          STATEMENT
 STATEMENT EFFECTIVE DATE               NEW PAY DUE AS OF                       SSN


               JUL   12, 2013                       AUG 01,     2013
                                                                                DFAS       POINTS        OF    CONTACT
 PLEASE REMEMBER TO NOTIFY DFAS IF YOUR ADDRESS CHANGES
                                                                                DEFENSE FINANCE AND ACCOUNTING SERVICE




                                                    at                 71       US MILITARY RETIREMENT PAY
                                                                                PO BOX 7130
                                                                                LONDON      KY   40742-7130


                                                                                COMMERCIAL (216) 522-5955
                                                                                TOLL FREE 1-800-321-1080
                                                 002248
                                                                                TOLL FREE FAX 1-800-469-6559

        SSG     DAVID    S    DELEON    USA      RET                            myPay
                                                                                https://myPay.dfas.mil

                                                  3819




PAY     ITEM    DESCRIPTION
 ITEM                             OLD             NEW          ITEM                               OLD              NEW


 GROSS PAY                       1,474.00        1,474.00      ALLO"iMENlS/BONDS                    104.73          44.88
 SBP COSTS                          96.62           96.62      FORMER SPOUSE    DED                 414.63         414.63
 TAXABLE INCOME                    962.75          962.75




                                                               NET    PAY                           858.02         917.87


PAYMENT       ADDRESS                          YEAR      TO   DATE    SUMMA H Y~T~FOR      INFORMATION            ONTyT

                                              TAXABLE     INCOME:                                                 5,776.50
                                              FEDERAL     INCOME TAX WITHHELD:                                            .00
DIRECT DEPOSIT




TAXES


 FEDERAL WITHHOLDING          STATUS:         MARRIED
 TOTAL EXEMPTIONS:                                  04




SURVIVOR       BENEFIT       PLAN   (SBP)     COVERAGE

SBP   COVERAGE TYPE:                    SPOUSE    ONLY         ANNUITY BASE    AMOUNT:                        1,486.49
SPOUSE ONLY     COST:                            96.62
                                                               SPOUSE   DOB:                              MAY 09, 1963


THE ANNUITY PAYABLE IS 55% OF YOUR ANNUITY BASE AMOUNT WHICH IS                               817-57
YOU HAVE PAID 252 MONTHS TOWARD YOUR 360 MONTHS OF PAID UP RC/SBP COVERAGE. ONCE YOU
HAVE PAID AT LEAST 36O MONTHS TOWARD YOUR COVERAGE AND TURN AGE 70, YOUR COSTS WILL BE
TERMINATED     BUT YOUR      COVERAGE WILL    REMAIN     ACTIVE.




 DFAS-CL 7220/148 (REV 03-01)                                                                             DELEO
T^LI^^BBEiMnRSr-ZAeWjKligCrwaSi

ALLOTMENT TYPE                         PAYEE                   AMOUNT

INSURANCE                  TRICARE PRIME - SOUTH                44.88

FORMEiR     SPOUSE       PROTECTlItim iAftlTi     PEPUCnlQMST

        PAYEE                               AMOUNT
EDGE                  ODILIA    D            414.63
JAiRiREIAiRSi OF.   PAY! IBiENEiFillCll jA!RiV   INFORMATION

WE DO NOT HAVE ANY BENEFICIARY INFORMATION ON FILE ON YOUR COMPUTERIZED PAY ACCOUNT.
PLEASE CALL 1-800-321-1080 OR VISIT THE DFAS WEB SITE AT http://www.dfas.mil UNDER THE
RETIRED AND ANNUITY SECTION OF THE MONEY MATTERS AREA TO OBTAIN A BENEFICIARY FORM.




 DFAS-CL 7220/148 (REV 10-12)          (BACK)                             DELEO
                                                                                                                       FILE COPY
                      CO-TO GUIDE FOB MILITARY DIVORCE SETTLEMENTS                                                                                                                                                                         CD
v.   Details &deadlines                                                                                                           Death of SM/retiree                                                                                      •HI   •
O    -See other side under "Details and deadlines."
                                                                                                                                  -Mum's the word; make sure nothing is said in agreement on this.                                         o
     -Resist division ofaccrued leave - argue that leave is personal to the servicemember [SM], cannot be used by the             -If death benefits mentioned, try for lifeinsurance; it's probably cheaper, will leave SBP fora future   0
     spouse or former spouse. In afew states, leave is not deemed marital/community property.                                     spouse. If possible, have FS pay life insurance premiums, since coverage isonly forher/his benefit.
TJ                                                                                                                                Otherwise, let SM/retiree deduct his/her share of payment as alimony.                                    3
                                                                                                                                  -If SBP demanded, reply with demand that FS pay for it since she/healone benefits from it; SBPis         CD
3)   Division of pension                                                                                                          only effective upon retiree's death.
                                                                                                                                  -Remember: SBP is a unitary benefit; it cannot bedivided between former and current spouses.             3
     -When SM is retired (or you can get other side to agree), calculate ret'd pay and divide resulting set dollar amt. (e.g.,    -Deadlines on reverse side under "Details & deadlines."
     Joe pays Ann $475/mo.). No COLA (cost of living adjustment) shared with former spouse.
     -Otherwise, try to divide SM's ret'd pay at rank, yrs. ofsvc. at sep./div. (e.g., "Joe pays Ann thefollowing share ofhis                                                                                                              CD
     disposable ret. pay. based on rank ofstaffsgl. with 12 yrs ofsvc"). This is fixed rank division. Resist dividing final
0    ret'd pay; argue that FS only entitled to pension earned during marriage, rest ofpension is separate property ofSM.          Disability
     Use ofthis method when SM's pension based on "High-3" means you must specify annual pay on which pension based.              -Leave out of agreement; silence is golden!
     -For marital share, use Vi Xmo. of svc during marriage [state #] +total mo. of svc. (always when dividing final ret'd        -Divide "disposable retired pay," notgross retiredpay, military retirement benefits or
     pay; whenever possible with fixed rank division). Never 50% ofret'd pay unless SM is already retired, and all of             compensation due to military service.                                                                    7J
     military svc. was during marriage.
                                                                                                                                  -Resist indemnification clause. Argue that SM has legal right to disability compensation if              CD
     -Try to get other side to agree to current pay tables with fixed rank division(e.g., "This fixed rankpay division shall be   disabled, and federal law allows this.
     based on current pay tables in effect May 1, 2008.") to cut out any future pay raises on which ret'd pay is based.                                                                                                                    •••   •
                                                                                                                                                                                                                                           CD
                                              2008 Mark E. Sullivan; adapted from THE MILITARY DIVORCE HANDBOOK (Am. Bar Assn. 2006). www.ababooks.ora                                                                                     CD
                                            COPY
                                  CAUSE NUMBER: 252911


IN THE MATTER OF                               §   IN THE DISTRICT COURT
THE MARRIAGE OF                                §
                                               §   146th JUDICIAL DISTRICT
CHERIE D. DE LEON                              §
AND                                            §
DAVID DE LEON                                  §   BELL COUNTY, TEXAS

                             SUGGESTIONS TO THE COURT

        COMES NOW, David De Leon, Respondent, in the above numbered and entitled cause
and files this his Suggestions to the Court in the above number and entitled cause:

   1.   Grant Divorce.

   2. No spousal maintenance to Cherie D. De Leon.

   3. No survivor military benefits to Cherie D. De Leon.

Property to Husband:
   a. The following guns and rifles:

              30-06; Weatherby VG-X Vanguard;               $550.00 - Value
              #VX23359- Rifle
              25-06; Weatherby VSL Vanguard;                $350.00-Value
              #VS 10857- Rifle
              270; Weatherby Vanguard;                      $450.00-Value
              #V79971- Rifle
              7mm; Ruger M-77                               $400.00-Value
              #97973360-Rifle
              308; Thompson Centerfire Icon                 $600.00
              #9754
              243; Remington 760 Game Masters               $185.00-Value
              # 6903703 - Rifle
              22-250; Ruger Model Mark II                   $275.00-Value
              #791-44407-Rifle
              22 Calber: Marlin Model W60                   $100.00-Value
              #08296836 - Rifle
              12 Gauge Shotgun; Mossberg w/2 Barrels        $ 125.00 - Value
              Model 500 A
              20 Gauge Shotgun: Mossberg Model 500 C $100.00 - Value
              #LO80222

  b. The following personal effects:

              Military Duffel Bag with Uniforms;         $Military Issued
              Sleeping Bag & Other Accessories           $Military Issued
              Boxes with Crystal Beer Glasses & Large    $125.00
              Beer Boot
              Box with Military Pictures - Taken Prior to Marriage
            Box with Law Books from College Years          $75.00
            Coleman Lantern & Coleman Camp Stove           $53.00
            3/8" Thick Cables Given by M.T.C               $Gift
            Ambassador Rod & Reel                          $65.00
            Ambassador Spin cast Reel & Rod                $37.00
            Military Uniform with Military Awards          $Military Issued
            All Military Award Documents &
            Certificate Awards
            All Hard & Soft Rifle Cases                    $100.00
            All Bowsand Arrows with Hard &                 $ 150.00
            Soft Cases
            Hunting Uniforms & all Accessories        $50.00
            In Large Green Plastic Container
            All Remaining VHS & DVDS that Pertain $65.00
            To Hunting
            All Books & Magazines Pertaining to Rifle $75.00
            & Hand Gun Repair & Values from School
            &N.R.A. Member
            All Bullets & Shotgun Shells                   $15.00
            All Hunting Knives                             $25.00
            All Hunting Certificates Issued by Texas       $
            Parks & Wild Life
           Knives Given to me by British Army              $30.00
           For Cooking/Barbecuing for Them                 $75.00
           All Sharpens Steels & Stones                    $10.00
           All my Remaining Clothes in Temple, Texas       $50.00
           Cross from Deceased Brother & Rosary            $20.00
           From Deceased Mother
           Family Pictures                                 $Gift
           Thermal Thermos                                 $Gift
           Handcuffs with Key                               $15.00
           Coins I collected Over the Years                 $50.00
           Gun Cabinet                                      $75.00
           Hunting Ladder Stand & Hanging Stands            $90.00.
           Several Coolers                                  $75.00
           Bushinell Range Finder                          $75.00
           Tape & Die Set                                  $25.00
           All Cleaning Rifle Kits                          $20.00

c. All clothing, jewelry, and other personal effects in the possession ofthe husband or
   subject to his sole control;
d. All household furniture, furnishings, fixtures, goods, art objects, collectibles, appliances,
   and equipment in the possession ofthe husband or subject to his sole control;

e. All sums of cash in the possession of the husband or subject to his sole control, including
   funds on deposit, together with accrued but unpaid interest, in banks, savings institutions,
   or other financial institutions, which accounts stand in the husband's sole name or from
   which the husband has the sole right to withdraw funds or which are subject to the
   husband's sole control, and
                                                                                                   2
PRESS FIRML YTO SEAL                                                                              APR )7.?i5
                                                PRESS FIRML YTO SEAL                               AMOUNT

                                                                                 1006
                                                                                        787)1      S5.75
                                                                                                   00035528-0-!




 PRIORITY                                            FRi

  * MAIL *
                                                              a*!** cto-k, t^^
 (H3 DATE OF DELIVERY SPECIFIED*
 fir.   USPS TRACKING™ INCLUDED*
 $      INSURANCE INCLUDED*
i£5 PICKUP AVAILABLE
        * Domestic only                                                      CourT Of ftP^"^


^miEDsmrEs

        iEgJRACKJNG*
                                                 L



                              EP14F July 2013
 PS00001000014                OD: 12.5 x 9.5    VISITUSATUSPS.COM'                         UNITEDSTATES
                                                ORDER FREE SUPPLIES ONLINE
                                                                                          I'USTALSERVICE*